Opinion filed December 2,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00320-CR 
                                                    __________
 
                            CAROL
JOHNENE MORRIS, Appellant
                                                             V.
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 441st District Court
                                                          Midland
County, Texas
                                                   Trial
Court Cause No. CR37161
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
Carol Johnene Morris filed this appeal from the denial
of her motion to recuse.  Upon receiving the docketing statement, the notice of
appeal, and the clerk’s record on October 25, 2010, we notified Morris in
writing that the order from which she appealed did not appear to be a final
appealable order.  We notified Morris that her appeal would be subject to
dismissal if she did not respond by November 9, 2010, showing grounds to
continue this appeal.  Morris has not responded.
The order denying Morris’s motion to recuse is an
interlocutory order, not a final appealable order.  Means v. State, 825
S.W.2d 260 (Tex. App.—Houston [1st Dist.] 1992, no pet.).  We have no
jurisdiction to review that order at this time.
The appeal is dismissed for want of jurisdiction.
 
December 2, 2010                                                                   PER
CURIAM
Do not publish.  See Tex.
R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.